

Exhibit 10.6


Date: November 3, 2011


OFFICE LEASE AGREEMENT
 
FOR
 
220 CONGRESS OFFICE PARK BUILDING
220 Congress Park Drive
Delray Beach, Florida 33445
 
ATC Realty One, LLC
As Landlord


And


SIMPLEPONS, INC.
As Tenant
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE INFORMATION PAGE
 
LANDLORD:
 
ATC Realty One, LLC
     
LANDLORD’S NOTICE ADDRESS:
 
See Section 39
     
TENANT:
 
SimplePons, Inc.
TENANT’S NOTICE ADDRESS:
 
220 Congress Park Drive, Delray Beach, Florida 33445
     
PREMISES:
 
Suite 304
     
PREMISES SIZE:
 
3,182 SF (Rentable Sq. Ft. BOMA Standard).
     
TERM:
 
Three (3) Years.
     
LEASE COMMENCEMENT DATE:
 
The earlier of January 1, 2011, or upon the completion of the
   
Telephone and Data lines.
     
RENT COMMENCEMENT DATE:
 
Upon occupancy.
     
LEASE TERMINATION DATE:
 
Three Years from Lease Commencement Date.



RENT SCHEDULE:


Suite: 304
Sq. Ft: 3,182
 
 
 
Base Rate
   
Operating
   
Sub-
   
Yearly
   
 
   
Sales Tax
   
Monthly
 
Term
 
$/Sq Ft/Yr
   
Expenses
   
total
   
Total
   
Monthly
      6%    
Total:
 
Yr 1
  $ 10.00     $ 7.90     $ 17.90     $ 56,957.80     $ 4,746.48     $ 284.79    
$ 5,031.27  
Yr 2
  $ 10.30     $ 7.90     $ 18.20     $ 57,912.40     $ 4,826.03     $ 289.56    
$ 5,115.59  
Yr 3
  $ 10.61     $ 7.90     $ 18.51     $ 58,898.82     $ 4,904.24     $ 294.49    
$ 5,202.73  



TENANT’S PROPORTIONATE SHARE OF OPERATING EXPENSES: 6.14%:


SECURITY:
$9,493.00 Landlord will release half of the Security Deposit the tenant on the
13th month provided Tenant has paid it’s rent on time during the first 12 months
and is not in default.
   
BROKER:
COMMERCIAL PROPERTY REALTY GROUP



Landlord__________Tenant__________


 
2

--------------------------------------------------------------------------------

 
 
220 CONGRESS OFFICE PARK
INDEX TO OFFICE LEASE AGREEMENT


Paragraph #
 
Topic
   
1.
 
Definitions
   
2.
 
Lease Grant
   
3.
 
Lease Term
   
4.
 
Use
   
5.
 
Rental
   
6.
 
Payment of Common Area Maintenance/Operating Expenses
   
7.
 
Services to be furnished by Landlord
   
8.
 
Improvements to the Premises
   
9.
 
Maintenance and Repair of Building by Landlord
   
10.
 
Care of Premises by Tenant
   
11.
 
Repairs and Alterations by Tenant
   
12.
 
Graphics
   
13.
 
Use of Electrical Services by Tenant
   
14.
 
Parking
   
15.
 
Law and Regulation
   
16.
 
Building Rules and Regulations
   
17.
 
Entry by Landlord
   
18.
 
Assignment and Subletting
   
19.
 
Mechanics Liens
   
20.
 
Property Insurance
   
21.
 
Liability Insurance
   
22.
 
Assumption of Risks
   
23.
 
Waiver of Subrogation Rights
   
24.
 
Casualty Damage
   
25.
 
Condemnation
   
26.
 
Damage from Certain Causes
   
27.
 
Events of Default/Remedies
   
28.
 
Property Taxes and Assessments
   
29.
 
Peaceful Enjoyment
   
30.
 
Relocation
   
31.
 
Holding Over
   
32.
 
Subordination to Mortgage
   
33.
 
Landlord’s Lien
   
34.
 
Attorney’s Fees
   
35.
 
No Implied Waiver
   
36.
 
Limitation of Liability
   



Landlord__________Tenant__________
 
 
3

--------------------------------------------------------------------------------

 


Paragraph #
 
Topic
 
Page #
37.
 
Security Deposit
   
38.
 
Last Month Rent Deposit
   
39.
 
Notices
   
40.
 
Severability
   
41.
 
Recordation
   
42.
 
Governing
   
43.
 
Time of Performance
   
44.
 
Force Majeure
   
45.
 
Transfers by Landlord
   
46.
 
Brokers
   
47.
 
Effect of Delivery of this Lease
   
48.
 
Captions
   
49.
 
Relationship of Parties
   
50.
 
Exhibits
   
51.
 
Prior Agreements and Amendments
   
52.
 
Binding Effect
 
pg.26
53.
 
Americans with Disabilities Act
   
54.
 
Radon Gas
   
55.
 
Compliance with Environmental Laws
   



Topic
 
Exhibit Letter
     
Attachments:
   
Legal Description
 
Exhibit “A”
Floor plan
 
Exhibit “B”
Work Letter
 
Exhibit “C”
Rules and Regulations
 
Exhibit “D”
Guaranty (2)
 
Exhibit “E”



Landlord__________Tenant__________


 
4

--------------------------------------------------------------------------------

 
 
OFFICE LEASE AGREEMENT


THIS LEASE AGREEMENT (this “Lease”) is made and entered into on the _____day of
November, 2011 by and between ATC REALTY ONE, LLC, a Delaware Limited Liability
Company, (hereinafter referred to as “Landlord”), and SIMPLEPONS, INC. a
Delaware corporation (hereinafter referred to as “Tenant”).


WITNESSETH:


1.
Definitions. Landlord and Tenant hereby agree that the words and phrases set
forth below when used in this Lease have the following meaning:
     
(a) “Building” shall mean the office building located upon the real property
(the Property”) described in Exhibit “A” attached hereto and incorporated
herein. Reference made to the Property in this Lease shall be deemed to include
the Building unless expressly provided otherwise.
     
(b) “Premises” shall mean the office space located within the Building, known as
Suite #304 and outlined on the floor plan attached to this Lease as Exhibit “B”
incorporated herein. The Premises are stipulated for all purposes to have a
floor area of approximately 3,182 square feet, which includes any portion of the
“Common Areas” allocated to the Premises, which Landlord and Tenant agree to be
the size to be used for all Rent determinations including Tenant’s pro-rate
share of expenses.
     
(c) Rent shall be as set forth on the Lease Information Page.
     
(d) “Commencement Date” shall be as set forth on the Lease Information Page and
shall be superseded by the date determined in accordance with subparagraph 3(c)
hereof.
     
(e) “Lease Term” shall mean a term commencing on the Commencement Date and
continuing until the number of months and years (as set forth on the Lease
Information Page) after the first day of the first full month following the
Commencement Date. The first ‘Lease Year shall be the first full twelve (12)
month period of the Lease Term and thereafter each successive twelve (12) month
period shall be deemed a “Lease Year”.
     
(f) A “Security Deposit” shall mean the amount set forth on the Lease
Information Page.
     
(g) Deleted
     
(h) “Common Areas” shall mean those areas devoted to corridors, elevator foyers
and elevator cabs, restrooms, mechanical rooms, janitorial closets, electrical
and telephone closets, vending areas and other similar facilities provided for
the common use or benefit of tenants generally and/or the public.
     
(i) “Service Areas” shall mean those areas within the exterior walls of the
Building used for elevator mechanical rooms, building stairs, fire towers,
elevator shafts, flues, vents, stacks, pipe shafts and vertical ducts (but shall
not include any such areas designated for the exclusive use or benefit of the
Tenant).



Landlord__________Tenant__________


 
5

--------------------------------------------------------------------------------

 
 

 
(j) “Exterior Common Areas” shall mean those portions of the Property which are
not located within the Building and which are provided and maintained for the
common use and benefit of Landlord and tenants of the Building generally and the
employees, invitees and licensees of Landlord and such tenants; including,
without limitation, all parking areas, enclosed or otherwise, and all streets,
sidewalks and landscaped areas.
     
(k) “Building Standard Improvements” when used herein, shall mean those
improvements (including the “Shell Improvements” and the “Allowance Items”)
constructed or installed within the Premises which Landlord shall agree to
provide according to the “Work Letter” attached hereto as Exhibit “C” and
incorporated herein for all purposes. “Building Grade” shall mean the type,
brand and/or quality of materials Landlord designates from time to time to be
the minimum quality to be used in the Building or the exclusive type, grade or
quality of material to be used in providing the Building Standard Improvements.
     
(l) Operating Expense Contribution: Tenant shall pay Operating Expense
Contribution equal to Tenant’s pro-rata proportionate share of the annual
Operating Expenses on a calendar year basis, (excluding electric), including
real estate taxes and insurance, for the calendar year of Lease Commencement,
subject to adjustment at the beginning of each calendar year for the remainder
of the Lease. Operating Expense Contribution shall be paid in equal monthly
installments along with the Base Rent and Common Area electric. Landlord shall
estimate the Operating Expenses to be paid on a monthly basis for each calendar
year.
     
(m) Electric: Tenant will be responsible for Tenant’s electric, which is
separately metered. Tenant shall pay electric directly to Florida Power & Light
(or any other Provider supplying electric) for all electric consumed within the
leased premises, which is separately metered.
   
2.
Lease Grant. Subject to and upon the terms, provisions and conditions herein set
forth, and each in consideration of the covenants of the other hereunder,
Landlord leases to Tenant and Tenant leases from Landlord the Premises.
   
3.
Lease Term.
     
(a) This Lease shall continue in force during a period beginning on Commencement
Date and continuing until the expiration of the Lease Term, unless this Lease is
sooner terminated or extended to a later date under any other term or provision
hereof.
     
(b) If by the date specified as the Commencement Date in Paragraph l (d), the
Premises have not been substantially completed pursuant to the Work Letter due
to omission, delay or default by Tenant or anyone acting under or for Tenant or
due to any cause other than Landlord’s default, Landlord shall have no liability
for such failure to complete, and the obligations of this Lease (including
without limitation the obligation to pay rent) shall nonetheless commence as of
said Commencement Date.



Landlord__________Tenant__________
 
 
6

--------------------------------------------------------------------------------

 



 
(c) If however the Premises are not substantially completed by the date
specified as the Commencement Date in Paragraph l(d) and such failure to
complete is due to default on the part of Landlord, then, as Tenant’s sole
remedy for the delay in Tenant’s occupancy of the Premises, the Commencement
Date shall be delayed (and the rent herein provided shall not commence) until
the earlier of either (i) the date of actual occupancy by Tenant or (ii) the
date of substantial completion of the work which Landlord has agreed to perform.
     
(d) Tenant agrees to accept possession of the Premises when the Building
Standard Improvements to the Premises as provided in the Work Letter have been
substantially completed. If there are any finishing touches remaining to be done
which will not materially interfere with the conduct of Tenant’s business on the
Premises, Tenant will nevertheless accept delivery of the Premises and allow
Landlord to complete such finishing touches.
   
4.
Use. The Premises shall be used and occupied by Tenant solely for the purpose of
professional offices and for no other purpose. Tenant agrees not to use or
permit the use of the Premises or the Building for any purposes which is illegal
or immoral or which, in Landlord’s sole opinion, creates a nuisance or which
would increase the cost of insurance coverage with respect to the Building.
   
5.
Rental.
     
(a) Tenant covenants and agrees to pay during the Lease Term to Landlord without
any setoff or deduction whatsoever, the Base Rental and all such other sums or
money as shall become due hereunder as additional rent (all of which are
sometimes herein collectively called “Rent”), for the non-payment of which
Landlord shall be entitled to exercise all such rights and remedies as are
herein provided in the case of the non-payment of Base Rental. The Base Rental
payable during each calendar year or portion thereof during the Lease Term, as
increased pursuant to subparagraph (e) below, shall be due and payable in twelve
(12) equal installments on the first day of each calendar month during the
initial term of this Lease and any extensions or renewals thereof and Tenant
hereby agrees to pay such Base Rental and any adjustments thereto to Landlord at
Landlord’s address provided herein (or such other address as may be designated
by Landlord in writing from time to time). Tenant agrees to pay all such sums in
advance, and without notice or demand. If the Lease Term commences on a day
other than the first day of a month or terminates on a day other than the last
day of a month, then the installments of Bass Rental and any adjustments thereto
for such month or months shall be prorated, based on a Thirty (30) day month.
     
(b) Landlord shall have the same rights and remedies with respect to additional
rent as with respect to Fixed Annual Rent. The term “Rent” is hereby defined to
mean the Fixed Annual Rent and any additional rent or other sums payable by
Tenant under this Lease. In the event that any payment due Landlord under this
Lease shall not be paid on the due date, a late charge of Ten (10%) percent of
the delinquent shall be charged by Landlord. If any installment of Rent shall
remain overdue for more than Ten (10) days, an additional late charge in an
amount equal to One and One-half (1-1/2%) percent per month (18% per annum) of
the delinquent amount shall be charged by Landlord, such charge to be computed
for the entire period for which the amount is overdue and which is in addition
to and not in lieu of the Ten percent (10%) late charge or any other remedy
available to Landlord. In the event that any check, bank draft, order for
payment or negotiable instrument given to Landlord for any payment under this
Lease shall be dishonored for any reason whatsoever not attributable to
Landlord, Landlord shall be entitled to make an administrative charge to Tenant
of Twenty-Five and 00/100 ($25.00) Dollars plus any NSF fees charged to Landlord
attributable to Tenant. Tenant recognizes and agrees that the aforesaid charges
represent, at the time this Lease is made, a fair and reasonable estimate and
liquidation of the costs of Landlord in the administration of the Building
resulting from the events described, which costs are not contemplated or
included in any rent or other charges provided to be paid by Tenant to Landlord
in this Lease. Any charges becoming due under this paragraph of this Lease shall
be deemed to be additional rent due hereunder and shall become due with the next
ensuing monthly payment of Fixed Annual Rent.

 
Landlord__________Tenant__________


 
7

--------------------------------------------------------------------------------

 
 

 
(c) Tenant shall pay all sales and use taxes levied or assessed against all rent
payments due under this Lease simultaneously with each payment required
hereunder.
     
(d) The Base Rental due for the first full calendar month of the Lease Term has
been deposited with Landlord by Tenant as of the execution of this Lease.
     
(e) Tenant shall pay the monthly installments of the Base Rental as same come
due through the end of the first Lease Year, and thereafter the Base Rental
shall be increased annually at the commencement of each successive Lease Year to
an amount equal to the Base Rental paid during the prior Lease Year multiplied
by One Hundred three Percent (1.03%).
   
6.
Payment of Common Area Maintenance/Operating Expenses.




 
(a) In addition to the Base Rental as the same is Tenant adjusted, shall
according to the provisions of this Paragraph pay to Landlord as additional
rents Tenant’s pro rata share of the “Operating Expenses” incurred by Landlord
in connection with the ownership, operation and management of the Property. The
Operating Expenses shall be determined in accordance with generally accepted
accounting principles as applied to the ownership, management and operation of
such property and shall include the total of all expenses and costs of every
kind and nature which Landlord shall pay or be obligated to pay because of or in
connection with the ownership and operation of the Property, including but not
limited to the following:




 
1.
Wages and salaries and all payroll costs or benefits paid to or on behalf of
Landlord’s employees engaged in the operation, maintenance and security of the
Property.
       
2.
Administrative costs of management of the Property, including a management fee.
       
3.
Costs of all utilities furnished to the Property, including water, sewer and
common area electric.



Landlord__________Tenant__________
 
 
8

--------------------------------------------------------------------------------

 
 

 
4.
All supplies and materials used in the operation and maintenance of the
Property.
       
5.
Cost of any maintenance or service agreements such as alarm or security service,
common area janitorial service, all landscape maintenance, window cleaning and
elevator and air conditioning service.
       
6.
Cost of all insurance, including but not limited to fire, casualty, liability
and rental abatement insurance applicable to the Property and Landlord’s
personal property used in connection herewith.
       
7.
Cost of repairs, replacements and general maintenance of the Property.
       
8.
All real or personal property taxes (or payments in lieu of such taxes) excises,
levies, fees, or charges, general and special, ordinary and extraordinary,
unforeseen as well as foreseen of any kind which are assessed, levied, charged,
confirmed, or imposed by any public authority upon the Property, its operations
or the rent provided for in this Lease. (It is agreed that Tenant will be
responsible for ad valorem taxes on its personal property and on the value of
leasehold improvements to the extent that same exceeds Building Standard
Improvements as described in Exhibit “C” of this Lease.)
       
9.
Amortization of capital improvements made to the Property by Landlord subsequent
to the Commencement Date of this Lease which will improve the operating
efficiency of the Property.




 
(b) Operating Expenses shall not include: (1) expenses for repairs or other work
occasioned by condemnation or fire or other casualty; (2) leasing commissions;
(3) interest or amortization of mortgages secured by the Property; (4) any
expense fully reimbursed to Landlord by Tenant or any other tenant of the
Property, or any expense billed to and paid directly by same for their own
account or on Landlord’s behalf; and (5) expenses for repairs or replacement to
the extent that same are reimbursed by insurance proceeds.
     
(c) Tenant’s share of the Operating Expenses shall be in the same proportionate
amount as the ratio determined by the gross leasable area of the Premises as
stipulated in Paragraph l(b) (which includes any portion of the Common Areas
allocated to the Premises) over the gross leasable area of the Building. The
“Gross Leasable of the Building” shall mean the total floor area within the
exterior walls of the Building, less any portion(s) of the Service Areas
contained herein per Building Owners and Managers Association Standards (BOMA).

 

 
   In determining the amount of Operating Expenses, for the purpose of this
Section, if less than 95% of the Complex shall have been occupied by tenants and
fully used by them, at any time during the year, Operating Expenses that vary
with occupancy of the Building may be increased to an amount equal to the like
operating expense which would normally be expected to be incurred had such
occupancy been 95% and had such full utilization been made during the entire
period.

 
Landlord__________Tenant__________
 
 
9

--------------------------------------------------------------------------------

 



 
(d) Promptly following the Commencement Date, and thereafter promptly following
the beginning of each calendar year occurring during the term of this Lease, or
any extension or renewal thereof, Landlord shall deliver to Tenant a statement
setting forth Landlord’s projection of the Operating Expenses for the then
current calendar year and Tenant’s pro-rata share thereof based on the portion
of such calendar year during which this Lease is in effect. Tenant’s share of
the projected Operating Expenses shall be payable in equal monthly installments
due on the first day of each calendar month for the remaining months of such
calendar year.
     
(e) Commencing with Landlord’s statement delivered at the beginning of the first
full calendar year occurring during the term of this Lease, Landlord shall also
set forth the actual amount of Operating Expenses incurred during the preceding
calendar year, Tenant’s pro rata share of those actual operating Expenses (to
the extent that this Lease was in effect during that calendar year) and any
underpayment or overpayment by Tenant based on Tenant’s monthly payment(s) (if
any) of the projected Operating Expenses made during that preceding calendar
year. In the event of any underpayment by Tenant, Tenant shall pay the full
amount to such deficiency to Landlord within thirty (30) days of receipt of
Landlord’s statement. Any overpayment by Tenant shall be deducted from the
monthly installments of Tenant’s share of the projected Operating Expenses for
the ensuing calendar year as the same become due.
     
(f) Prior to thirty (30) days after the Lease Termination Date, Landlord shall
deliver to Tenant (I) a statement setting forth Tenant’s share of the actual
Operating Expenses incurred during the final Lease Year up to and including the
date of expiration of the Lease Term and (ii) any underpayment or overpayment of
same based on Tenant’s payment of Tenant’s share of the projected Operating
Expenses made during the final Lease Year. In the event of any such underpayment
Tenant shall pay the full amount of same to Landlord on or before the date of
the expiration of the Lease term. If Tenant has overpaid Landlord shall
reimburse Tenant the full amount of such overpayment not later than the
expiration date of the Lease Term. The respective obligations of the parties
hereto pursuant to this Paragraph 6 shall survive the termination of this Lease.
     
(g) Each Operating Statement given by Landlord, shall be conclusive and binding
upon Tenant (a) unless within thirty (30) days after the receipt thereof, Tenant
shall notify Landlord that it disputes the accuracy of said Operating Statement,
specifying the particular respects in which the Operating Statement is claimed
to be incorrect and (b) if such dispute shall not have been settled by
agreement, either party may submit the dispute to arbitration in accordance with
Chapter 682, Florida Statutes. The arbitration shall take place in Palm Beach
County, Florida and shall be held in accordance with the rules of the American
Arbitration Association. A panel of three (3) arbitrators shall be selected by
the parties to the dispute from a panel selected by the American Arbitration
Association and the award of the three (3) arbitrators shall be final and
non-appealable and judgment may be entered in any court of competent
jurisdiction. In the event the parties are unable to agree on three (3)
arbitrators, each party shall select one (1) arbitrator from the panel and the
two arbitrators selected shall select the third arbitrator. The matter must be
submitted to arbitration within sixty (60) days after receipt of each Operating
Statement; and pending the determination of such dispute by agreement or
arbitration as aforesaid, Tenant shall within ten (10) days after receipt of
such Operating Statement, pay Operating Expense Contribution in accordance with
Landlord’s statement, without prejudice to Tenant’s position. If the dispute
shall be determined in Tenant’s favor, Landlord shall forthwith pay to Tenant
the amount of Tenant’s overpayment of Operating Expense Contribution resulting
from compliance with the Operating Statement. However, in no case shall Tenant
delay or withhold payment of Base Rent and Operating Expense Contribution
pending resolution of a dispute with regard to Operating Expenses.



Landlord__________Tenant__________


 
10

--------------------------------------------------------------------------------

 
 
7.
Services to be furnished by Landlord. Landlord agrees to furnish Tenant the
following services:
     
(a) Water at those points of supply provided for general use of Tenant and other
tenants in the Building.
     
(b) Central heat and air conditioning in the common areas of the building, at
such temperatures and in such amounts as are considered by Landlord to be as
required by governmental authority, provided, Hours” for the Building (which are
8:00 a.m. to 6:00 p.m. on Mondays through Fridays and 8:00 a.m. to 1:00 p.m. on
Saturdays, exclusive of normal business holidays.
     
(c) Routine maintenance and electric lighting service for all Common Areas and
Service Areas of the Building in the manner and to the extent deemed by Landlord
to be standard.
     
(d) Janitorial service for Common Areas and the leased premises, which shall be
provided Mondays through Fridays, exclusive of normal business holidays;
     
(e) Subject to the provisions of Paragraph 13, at Tenant’s cost, Landlord to
provide all electrical current required by Tenant in its use and occupancy of
the Premises except for service within the Premises which is separately metered
by FPL for account of Tenant.
     
(f) All Building Standard fluorescent bulb replacement in the Premises and
fluorescent and incandescent bulb replacement in the Common Areas and Service
Areas.
     
(g) Security in the form of limited access to the Building during other than
Normal Business Hours shall be provided in such form as Landlord deems
appropriate. Landlord, however, shall have no liability to Tenant, its
employees, agents, invitees or licensees for losses due to theft or burglary, or
for damages done by unauthorized persons on the Premises and neither shall
Landlord be required to insure against any such losses. Tenant shall cooperate
fully in Landlord’s efforts to maintain security in the Building and shall
follow all regulations promulgated by Landlord with respect thereto. Tenant will
be furnished two (2) Restroom keys, two sets of entry door keys, and, if
utilized in the property’s security system(s), two electronic entry “Fobs” at no
charge. Tenant will be charged $10.00 for each additional key issued to Tenant.
Tenant will be charged $25.00 for each additional swipe card issued to Tenant.
     
(h) Elevator service to each floor of the Premises provided that Tenant shall be
permitted to use such elevators for the purpose of moving bulky property in and
out of the Building only during other than Normal Business Hours and only after
first obtaining Landlord’s consent to be submitted not less than five (5) days
in-advance of each move. Tenant shall promptly reimburse Landlord for all costs
associated with the after-hours operation of the elevator service for moving
purposes, including without limitation the cost of any operator or security
personnel and Tenant shall also promptly reimburse Landlord’s cost to repair any
damage to the elevator cab(s) or the Building resulting from Tenant’s moving.



Landlord__________Tenant__________


 
11

--------------------------------------------------------------------------------

 



 
The failure by Landlord to any extent to furnish the defined services noted
above in whole or in parts the interruption or termination of same, resulting
from causes beyond the reasonable control of Landlord shall not render Landlord
liable in any respect nor be construed as an eviction (constructive or
otherwise) of Tenant nor cause an abatement of rent nor relieve Tenant from the
obligation to fulfill any covenant or agreement hereof. Should any of the
equipment or machinery used in the provision of such services cease for any
reason to function properly, Tenant shall have no claim for offset or abatement
of rent or damages on account of an interruption in service occasioned thereby,
or resulting therefrom.
   
8.
Improvements to the Premises. Landlord shall be obligated to construct or
install at Landlord’s expense, only those Building Standard Improvements as
provided in the, Work Letter attached hereto as Exhibit “C”. All installations
and improvements now or hereafter constructed in or placed on the Premises other
than the said Building Standard Improvements shall be for Tenant’s account and
at Tenant’s sole cost and expense. Tenant shall pay all ad valorem taxes
assessed separately on any improvements to the Premises and all increased
insurance premiums thereon.
   
9.
Maintenance and Repair of Building by Landlord. Landlord agrees to keep in good
repair the roof, foundations, appurtenances, parking area, and exterior walls
and windows of the Building and underground utility and sewer pipes outside of
the exterior walls of said Building. Landlord shall repair and maintain all
heating, air conditioning, lighting, electrical, ventilation, plumbing, and
storm drainage equipment. Except as otherwise expressly provided herein,
Landlord shall not be required to make any repairs to the Premises.
   
10.
Care of Premises by Tenant. Tenant shall, at its expenses keep the Premises in
good repair and in a clean, attractive, first-class tenantable condition
(including without limitation all furniture, equipment, fixtures and decorations
located in the Premises). Tenant agrees not to commit or allow any waste to be
committed on any portion of the Premises or the Property and at the termination
of this Lease to deliver up the Premises to Landlord in as good condition as at
the date of the Commencement Date, ordinary wear and tear excepted.
   
11.
Repairs and Alterations by Tenant. Tenant covenants and agrees with Landlord at
Tenant’s own cost and expense, to repair any damage done to the Premises, the
Building or the Property or any part thereof including replacement of damaged
portions or items where such damages are caused by Tenant or Tenant’s agents,
employees, invitees or visitors, and Tenant covenants and agrees to make all
such repairs as may be required to restore the Premises, the Building or the
Property to as good a condition as it was in prior to such damage. All such work
or repairs by Tenant shall be effected in compliance with all applicable laws;
provided, however if Tenant fails to make such repairs or replacements then
Tenant shall pay the cost thereof to the Landlord within ten (10) days of
Landlord’s demand therefore as additional rent. Tenant agrees with Landlord not
to make or allow to be made any alterations to the Premises, install any vending
machines on the Premises, or place signs, furnishings equipment or any window
coverings on any part of the Premises which are visible from outside the
Premises without first obtaining the prior written consent of Landlord in each
such instance, which consent may be given on such conditions as Landlord may
elect. Any and all alterations or additions to the Premises made by Tenant shall
become the property of Landlord upon termination of .this Lease (except for
movable equipment or furniture owned by Tenant). Landlord may nonetheless
require Tenant to remove any and all fixtures, equipment and other improvements
installed on the Premises. In the event that Landlord so elects and Tenant fails
to remove such improvements, Landlord may remove such improvements at Tenant’s
cost, and Tenant shall pay Landlord on demand of restoring the Premises to
Building Standard.



Landlord__________Tenant__________

 
 
12

--------------------------------------------------------------------------------

 


12.
Graphics. Landlord shall provide and install at Tenant’s cost all letters or
numerals on doors entering the Premises. All such letters and numerals shall be
in the standard graphics as approved by Landlord for the Building, and no others
shall be permitted on the Premises without Landlord’s prior written consent.
   
13.
Use of Electrical Services by Tenant. Tenant’s use of electrical services
furnished by Landlord shall not exceed either in voltage, rated capacity or
overall load that which Landlord deems to be standard for general business
office use in a manner comparable to other Building tenants. Tenant acknowledges
that all wiring (including data, phones, internet, security, etc.) must be low
voltage. In the event Tenant shall request that it be allowed to consume
electrical services in excess of that deemed by Landlord to be standard for
Building tenants, Landlord may refuse to consent to such usage or may consent
upon such conditions as Landlord elects (including the requirement that
submeters be installed at Tenant’s expense).
   
14.
Parking.
     
(a) During the term of this Lease, Landlord shall provide Tenant with unassigned
parking spaces in the uncovered parking areas located on the Property, such
parking spaces and all driveways and walkways located on the Property to be used
by Tenant on a non-exclusive basis with Landlord and other tenants of the
Building, their guests and invitees. All uncovered parking shall be provided at
no charge to Tenant.
     
(b) In addition to the uncovered parking spaces, Landlord and Tenant hereby
agree that Tenant shall be provided four (4) parking spaces, at no charge to
Tenant, located in the lower level parking garage, as assigned by Landlord, such
parking spaces to be used only by the principals and employees of Tenant. Any
additional parking spaces required by Tenant shall be granted if available at a
cost of $75.00/month.
     
(c) Landlord shall have a right to designate the location of Tenant’s parking
and alter such designation upon reasonable notice to Tenant. Landlord shall also
have the right to establish or modify the methods used to control parking on the
Property, including without limitation the installation of certain control
devices or the hiring of parking attendants.



Landlord__________Tenant__________


 
13

--------------------------------------------------------------------------------

 
 

 
(d) Landlord shall not be liable for any damage to or any theft of any vehicle,
or any contents therefrom, while in or about the parking areas located on the
Property.
     
(e) Tenant will lose any reserved parking privileges at any time in which Tenant
is in an event of Default under the Terms and Conditions of this Lease
Agreement.
   
15.
Laws and Regulations. Tenant agrees to comply with all applicable laws,
ordinances, rules and regulations of any governmental entity, agency or
authority having jurisdiction of the Premises of Tenant’s use thereof.
   
16.
Building Rules and Regulations. Tenant will comply with the reasonable rules and
regulations of the Building adopted and altered by Landlord from time to time
and will cause all of its agents, employees, invitees and visitors to do so.
Landlord shall give Tenant notice of all such rules and regulations and any
changes thereto, and Tenant shall be charged with compliance with such rules and
regulations as the same may be changed from time to time from the date of said
notice. Failure to comply after Notice shall be a Default under this Lease
   
17.
Entry by Landlord. Tenant agrees to permit Landlord or its agents or
representatives to enter into and upon any part of the Premises at all.
reasonable hours (and in emergencies at all times) to inspect the conditions,
occupancy or use thereof or to show the Premises to prospective purchasers,
mortgagees, tenants or insurers, or to clean or make repairs, alterations or
additions thereto; and Tenant shall not be entitled to any abatement or
reduction of rent by reason thereof.
   
18.
Assignment and Subletting.
     
(a) Tenant shall not assign, sublease, transfer, pledge or encumber this Lease
or any interest therein without Landlord’s prior written consent. Tenant shall
in no event be allowed to enter into a partial assignment of tenant’s leasehold
interest. Any attempted assignment, sublease or other transfer or encumbrance by
Tenant in violation of the terms and covenants of this Paragraph shall be void.
     
(b) In the event that Tenant shall desire Landlord’s consent to either the
subletting of the Premises in whole or in parts or the assignment of Tenant’s
entire interest under the Lease, Tenant shall give Landlord six (6) months’
prior written notice thereof. Such notice shall, at Landlord’s options, be
deemed to be an offer by Tenant to either as the case may be: (i) sublet the
Premises (or such portion thereof which Tenant would sublet) to Landlord for the
balance of the Lease Term (or for such portion of the Lease Term for which
Tenant would sublet) upon all the same terms covenants and conditions as are
otherwise contained in this Lease; or (ii) assign this Lease to Landlord for the
sole consideration of Landlord’s release of Tenant from any liability hereunder.
In the event that Landlord does not exercise such option by notice to Tenant in
writing within thirty (30) days following the receipt of said notice from Tenant
then Landlord’s right to either sublease the Premises (or such portion thereof)
or acquire this Lease by assignment, as the case may be shall be deemed to be
waived; provided that such waivers if any, shall not be deemed to be a consent
by Landlord to any such subletting or assignment unless Landlord delivers to
Tenant its written consent thereto. Notwithstanding Landlord’s consent or waiver
on any one occasion, Landlord’s option to treat Tenant’s request for consent as
an offer to sublet or assign as provided in this Subparagraph shall apply to any
further subletting or assignment.



Landlord__________Tenant__________


 
14

--------------------------------------------------------------------------------

 
 

 
(c) Notwithstanding Landlord’s consent to any assignment or subletting by
Tenant, Tenant shall remain liable for the full and faithful performance of the
covenants and conditions of this Lease unless expressly released in writing by
Landlord.
     
(d) Should Landlord consent to such assignment of the Lease, or to a sublease of
all or any part of the Leased Premises, Tenant does hereby guarantee payment of
all rent herein reserved until the expiration of the term hereof and no failure
of Landlord to promptly collect from any assignee or sublessee, or any extension
of the time for payment of such rents, shall release or relieve Tenant from its
guaranty or obligation of payment of such rents. Any assignment by Landlord
shall not relieve Tenant of its obligations hereunder.
     
(e) The form of the Sublease is substantially the same form as the current
lease. The Sublessee shall provide first, last and security deposits.
     
(f) Reasonable grounds for deciding the Tenant’s request by Landlord include:
(i) Financial strength of the proposed sublessee/assignee must be at least equal
to that of the existing tenant; (ii) Business reputation of the proposed
sublessee/assignee must be in accordance with generally acceptable commercial
standards; (iii) Use of the premises by the proposed sublessee/assignee; (iv)
Use of the premises will not violate any other agreements affecting the
premises, Landlord or other tenants. The Sublessee shall provide two years of
financial history: P&L, Balance Sheet, and Federal Tax Returns, which Landlord
shall use to help deem financial acceptability.
     
(g) The Sublessee shall pay its rent payments directly to Landlord under the
terms and conditions of the sublease. Tenant and Landlord shall execute separate
agreement allowing the sublease that the sublease and agreement shall be
contingent upon one another.
     
(h) The covenants in this Paragraph concerning assignment shall run with the
land and shall bind Tenant and Tenant’s heirs, executors, administrators,
personal representatives, successors and permitted assigns.
     
(i) In the event that Tenant is a corporation (other than a corporation whose
stock is regularly traded on a nationally recognized stock exchange), the
conveyance of any stock in such corporation shall be deemed to be an assignment
of Tenant’s leasehold interest hereunder. Should Tenant be a partnership the
dissolution of such partnership or the assignment of any interest therein by any
general partner thereof shall also be determined to be an assignment of Tenant’s
leasehold interest, hereunder. Any such assignment of partnership interest or
conveyance of corporate stock in Tenant, as the case may be, shall therefore be
subject to the restrictions set forth herein.



Landlord__________Tenant__________
 
 
15

--------------------------------------------------------------------------------

 
 
19.
Mechanic’s Liens Landlord and Tenant hereby expressly agree and acknowledge
that, pursuant to the terms of this Lease and applicable. Law of the State of
Florida, no interest of Landlord in the Premises, the Building or the Property
shall be subject to any lien for improvements made by Tenant in or for the
Premises, and Tenant shall not permit any mechanic’s lien or liens to be placed
upon the Premises or any portion of the Building or the Property. Landlord has
recorded in the public records of Palm Beach County, Florida, a public notice
containing a true and correct copy of this Paragraph 19, and Tenant agrees to
inform all contractors and material men performing work on or supplying material
to the Premises of the existence of such notice. Nothing in this Lease shall be
deemed or construed in any way as constituting the consent or request of
Landlord, express or implied, by inference or otherwise, to any person for
performance of any labor or the furnishing of any materials to the Premises, or
any part thereof, nor as giving Tenant any right, power, or authority to
contract for or permit the rendering of any services or the furnishing of any
materials that would or might give rise to any mechanic’s or other liens against
the Premises or any portion of the Building or the Property. In the event any
such lien is claimed against the Premises or any portion of the Building or the
Property, then Tenant shall discharge same or transfer such lien to other
security within thirty (30) days of notice thereof. In the event that Tenant
fails to discharge or otherwise remove any such liens, then, in addition to any
other right or remedy of Landlord, Landlord may, but shall not be obligated to,
discharge the same. Any amount paid by Landlord for any of the aforesaid
purposes shall be reimbursed by Tenant to Landlord within ten (10) days of
Landlord’s demand therefore as additional rent.
   
20.
Property Insurance. Landlord shall maintain fire and extended coverage insurance
on the Building and the Premises in such amounts as Landlord’s mortgagee(s)
shall require. Such insurance shall be maintained at the expense of Landlord and
payments for losses thereunder shall be made solely to Landlord or Landlord’s
mortgagee(s) as their interests shall appear. Tenant shall maintain at its
expense in an amount equal to full replacement cost fire and extended coverage
insurance on all of its personal property including removable trade fixtures
located in the Premises and in such additional amounts as are required to meet
Tenant’s obligations pursuant to Paragraph 24 hereof. Tenant shall, at
Landlord’s request from time to time, provide Landlord with current certificates
of Insurance evidencing Tenant’s compliance with this Paragraph 20 and Paragraph
21 hereof.

 
Landlord__________Tenant__________


 
16

--------------------------------------------------------------------------------

 
 
21.
Tenant’s Insurance. Tenant shall maintain at its sole expense, commencing upon
the date Tenant takes possession of the Premises and continuing throughout the
Lease Term, (a) commercial general liability insurance covering the Premises in
a combined single limit amount of not less than One Million Dollars
($1,000,000), naming Landlord and any mortgagee(s) of the Property as additional
insureds thereunder; (b) all risk property insurance for the full replacement
value of Tenant’s improvements and Tenant’s property, including, but not limited
to, inventory, trade fixtures, furnishings and other personal property; any
proceeds from Tenant’s all risk coverage insurance shall be held in trust by
Tenant for the purpose of repair and replacement provided that this Lease is not
terminated under the provisions of this lease. Each property insurance policy
shall , at a minimum, insure against the perils included in the ISO special
causes of loss from CP 1030 and any amendments or “all risk” coverage, including
but not limited to loss or damage due to fire and the risks normally included in
extended coverage (e.g., flood, windstorm, earthquake, and terrorism); (c)
worker’s compensation or similar insurance to the extent required by law; (d)
plate glass insurance covering the full replacement value of the plate glass in
the Premises; (e) umbrella Liability insurance with limits of liability of not
less than $1,000,000 per occurrence that applies on a “following form” basis and
is in excess of the underlying commercial general liability insurance limits of
liability; and (f) such other types of insurance in form and amount as Landlord
may reasonably require. Tenant shall deliver said insurance policies or
certificates thereof to Landlord prior to taking possession of the Premises and
thereafter at least fifteen (15) days prior to the expiration of such policy;
Landlord having the right, at its sole discretion, to approve the insurance
carrier utilized by Tenant in connection with the Premises (an insurance carrier
with Best’s Key Rating Guide: Property-Casualty of not less than “A+” shall be
deemed satisfactory to Landlord). Should Tenant fail to effect the insurance
called for herein, Landlord may, but shall not be obligated to, procure said
insurance and pay the requisite premiums, in which event, Tenant shall pay all
sums so expended plus fifteen (15.0%) percent as overhead to Landlord, as
additional rent, immediately upon demand. Each insurer under the policies
required hereunder shall agree by endorsement on the policy, or by independent
instrument furnished to Landlord, that it will give Landlord at least fifteen
(15) days prior written notice before any policy or policies affecting the
Premises shall be altered or cancelled. The minimum limits of the commercial
general liability policy of insurance hereinbefore set forth shall be subject to
increase at any time, and from time to time, if Landlord shall reasonably deem
it necessary for adequate protection. Within thirty (30) days after demand
therefor by Landlord, Tenant shall furnish Landlord with evidence of Tenant’s
compliance with such demand. Tenant agrees, at its own expense, to comply with
all rules and regulations of the Fire Insurance Rating Organization having
jurisdiction of the Premises and to comply with all requirements imposed by
Landlord’s insurance carrier, if any.”

 
22.
Assumption of Risks. Landlord shall not be liable to Tenant or Tenant’s
customers, licensees, agents or guests or employees for any injury or damages to
its, his or their persons or property by any cause whatsoever, including, but
not limited to acts or omissions of any other tenant in the Building
construction defects, water, rain,, sleet, fire, storms, negligence and
accidents, breakage, stoppage or leaks of gas, water, heating, sewer pipes,
boilers, wiring or plumbing or any other defect in or about the Premises. Tenant
expressly assumes all liability for or on account of any injury, loss or damage,
and will at all times indemnify and save Landlord harmless from and against all
liability, damage or expense caused by or arising out of any such injury, loss
or damage to persons or property upon the Premises.
   
23.
Waiver of Subrogation Rights. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each hereby waive any and all rights of
recovery, claim, action, or cause of action, against the other, its agents,
officers, or employees, for any loss or damage that may occur to the Premises or
any improvements thereto, or the Building of which the Premises are a part, or
any improvements thereto, or any personal property of such party therein, by
reason of fire, the elements or any other cause(s), which are insured against
under the terms of the standard fire and extended coverage insurance policies
referred to in Paragraph 20 hereof regardless of cause or origin, including
negligence of the other party hereto its agents, officers, or employees;
provided that such waiver by either Landlord or Tenant does not limit in any way
such party’s right to recovery under such insurance policies.



Landlord__________Tenant__________


 
17

--------------------------------------------------------------------------------

 
 
24.
Casualty Damage. If the Premises or any part thereof shall be damaged by fire or
other casualty, Tenant shall give prompt written notice thereof to Landlord. If
the Building shall be so damaged that substantial alteration or reconstruction
of the Building shall, in Landlord’s sole opinion be required (whether or not
the Premises shall have been damaged by such casualty) or in the event any
mortgagees of Landlord’s should require that the insurance proceeds payable as a
result of a casualty being applied to the payment of the mortgage debt, or in
the event of any material uninsured loss to the Building, Landlord may, at its
option, terminate this Lease by notifying Tenant in writing of such termination
within Ninety (90) days after the date of such damage. If Landlord does not thus
elect to terminate this Lease, Landlord shall commence and proceed with
reasonable diligence to restore the Building to substantially, the same
condition in which it was immediately prior to the happening of the casualty,
except that Landlord’s obligation to restore shall not exceed the scope of the
work required to be done by Landlord in originally constructing the Building and
installing Shell Improvements (as described in the Work Letter but not including
replacement of acoustical ceiling tiles) in the Premises, nor shall Landlord be
required to spend for such work an amount in excess of the insurance proceeds
actually received by Landlord as a result of the casualty. When the Shell
Improvements have been restored by Landlord, Tenant shall complete the
restoration of the Premises to Building Standard and the restoration of Tenant’s
furniture and equipment. Landlord shall, subject to the last sentence of this
Paragraph, provide Tenant with an allowance (the “Reconstruction Allowance”) to
pay for reconstruction of the Premises to Building Standard, such Reconstruction
Allowance to be in a dollar amount equal to the actual original cost to Landlord
of providing the Allowance Items provided by Landlord pursuant to the Work
Letter. Except for reconstruction of the Shell improvements by Landlord and the
Reconstruction Allowance, all cost and expense of reconstructing the Premises to
Building Standard shall be borne by Tenant. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting in any way from such damage or the repair thereof, except that,
subject to the provisions of the next sentence, Landlord shall allow Tenant a
fair diminution of rent during the time and to the extent the Premises are unfit
for occupancy. If the Premises or any other portion of the Building be damaged
by fire or other casualty resulting from the fault or negligence of Tenant or
any of Tenant’s agents, employees, or invitees the rent hereunder shall not be
diminished during the repair of such damage and Tenant shall be liable to
Landlord for the entire cost of the repair and restoration of the Building
caused thereby to the extent such cost and expense is not covered by Landlord’s
insurance proceeds.
   
25.
Condemnation. If the whole of the Building or the Premises should be taken for
any public or quasi-public user by right of’ eminent domain or otherwise or if
the same should be sold in lieu of condemnation then this Lease shall terminate
as of the date when physical possession of the Building or the Premises is taken
by the condemning authority. If less than the whole of the Building or the
Premises is thus taken or sold then Landlord (whether or not the Premises are
affected thereby) may at its option, terminate this Lease by giving written
notice thereof to Tenant, in which event this Lease shall terminate as of the
date when physical possession of such portion of the Building or Premises is
taken by the condemning authority. If this Lease is not so terminated upon any
such taking or sale, the Base Rental payable hereunder shall be diminished by an
equitable amount and Landlord shall, to the extent Landlord deems feasible,
restore the Building and the Premises to substantially their former conditions
but such, work shall not exceed the scope of the work done by Landlord, in
originally constructing the Building and installing Building Standard
Improvements in the Premises nor shall Landlord in any event be required to
spend for such work an amount in excess of the amount received by Landlord as
compensation for such taking. All amounts awarded upon a taking of any part or
all of the Building or the Premises shall belong to Landlord, Tenant shall not
be entitled to and expressly waives all claims to any such ‘compensation.



Landlord__________Tenant__________


 
18

--------------------------------------------------------------------------------

 
 
26.
Damages from Certain Causes. Landlord shall not be liable to Tenant for any loss
or damage occasioned by theft, fire, act of God, public enemy, injunction, riot,
strike, insurrection, war, court order, requisition, or order of governmental
body or authority or by any other cause beyond the control of Landlord. Nor
shall Landlord be liable for any damage or inconvenience which may arise through
repair or alterations of any part of the Building or Premises.
   
27.
Events of Default/Remedies.
     
(a) The following events shall be deemed to be events of default by Tenant under
this Lease: (i) Tenant shall fail to pay any rent or any other sums of money due
hereunder and such failure shall continue for a period of ten (10) days a after
the date sum is due; (ii) Tenant shall fail to comply with any provision of this
Lease or any other agreement between Landlord and Tenant including the Work
Letter all of which terms, provisions and covenants shall be deemed material;
(iii) the leasehold hereunder demised shall be taken on execution or other
process of law in any action against Tenant; (iv) Tenant shall fail to promptly
move in or take possession of and operate its business on the Premises when the
Premises are ready for occupancy or shall cease to do business in or vacate or
abandon any substantial portion of the Premises; (v) Tenant shall become
insolvent or unable to pay its debts as they become due or Tenant notifies
Landlord that it anticipates either condition; (vi) Tenant takes any action to
or notifies Landlord that Tenant intends to file a petition under any section or
chapter of the Federal Bankruptcy Act as amended, or under any similar law or
statute of the United States or any State thereof, or a petition shall be filed
against Tenant under any such statute or Tenant or any creditor of Tenant
notifies Landlord that it knows such a petition will be filed or Tenant notifies
Landlord that it expects such a petition to be filed; or (vii) a receiver or
trustee shall be appointed for Tenant’s leasehold interest in the Premises or
for all or a substantial part of the assets of Tenant.
     
(b) Upon the occurrence of any event or events of default or other breach of
this Lease by Tenant not arising from Tenant’s failure to pay any rent or other
sums of money due hereunder within ten (10) days of the due dates and whether
such default or defaults are enumerated in this Paragraph or not, then if Tenant
fails to cure any such default within ten (10) days of written notice from
Landlord, Landlord shall have the option to pursue any one or more of the
following remedies: (i) Landlord shall have the right at its election to cancel
and terminate this Lease and dispossess Tenant; or, (ii) Landlord shall have the
right without terminating or cancelling this Lease to declare all amounts and
rents due under this Lease for the remainder of the existing term (or any
applicable extension or renewal thereof) to be immediately due and payable, and
thereupon all rents and other charges due hereunder to the end of the initial
term or any renewal term if applicable, shall be accelerated; (iii) Landlord may
elect to enter and repossess the Premises and relet the Premises for Tenant’s
account, holding Tenant liable in damages for all expenses incurred in any such
reletting and for any difference between the amount of rent received from such
reletting and the rent due and payable under the terms of this Lease; (iv)
Landlord may enter upon the Premises and do whatever Tenant is obligated to do
under this Lease. If Tenant is in default for any reason which would require
written notice from Landlord, and if such default cannot reasonably be expected
to be cured within the said ten (10) day period then Tenant shall have a
reasonable period of time to effect such cure provided that Tenant promptly
commences the cure and proceeds diligently to completion of same.



Landlord__________Tenant__________


 
19

--------------------------------------------------------------------------------

 



 
(c) In the event of any default by Tenant arising from the failure to pay rent
or any other sum due hereunder within the ten (10) day period provided in
subparagraph (a)(i) above, Landlord may immediately exercise any remedy provided
in subparagraph (b) above without being first required to give Tenant written
notice of such default.
     
(d) This Paragraph 27 shall be enforceable to the maximum extent not prohibited
by applicable law, and the unenforceability of any portion hereof shall not
thereby render unenforceable any other portion.
     
(e) Landlord shall be in default hereunder in the event Landlord has not begun
and pursued with reasonable diligence the cure of any failure of Landlord to
meet its obligations hereunder within thirty (30) days of the receipt by
Landlord of written notice from Tenant of the alleged failure to perform. In no
event shall Tenant have the right to terminate or rescind this Lease as a result
of Landlord’s default as to any covenant or agreement contained in this Lease or
as a result of the breach of any promise or inducement hereof whether in this
Lease or elsewhere. Tenant hereby waives such remedies of termination and
recession and hereby agrees that Tenant’s remedies for default hereunder and for
breach of any promise or inducement by Landlord shall be limited to a suit for
damages and/or injunction. In addition, Tenant hereby covenants that prior to
the exercise of any such remedies it will give the mortgagees holding mortgages
on the Building notice and reasonable time to cure any default by Landlord...
     
(f) Tenant agrees to reimburse Landlord on demand for any expenses which
Landlord may occur in effecting compliance with Tenant’s obligations under this
lease and Tenant further agrees that Landlord shall not be liable for any such
damages resulting to the Tenant from such action. All such remedies of Landlord
shall be cumulative, and in addition Landlord may pursue any other remedies that
may be permitted by law or in equity. Forbearance by Landlord to enforce one or
more of the remedies herein provided upon an event of default shall not be
deemed or construed to constitute a waiver of such default or remedy.
   
28.
Property Taxes and Assessments. Landlord shall pay all real property taxes and
special or other assessments for public betterments or improvements which may be
levied or assessed by any lawful authority against the Property. Tenant shall be
liable for all taxes levied or assessed against personal property, furniture or
fixtures or equipment placed by Tenant in the Premises. If any such taxes for
which Tenant is liable are levied or assessed against Landlord or Landlord’s
property and if Landlord elects to pay the same or if the assessed value of
Landlord’s property is increased by inclusion of personal property, furniture or
fixtures or equipment placed by Tenant in the Premises and Landlord elects to
pay the taxes based on such increase, Tenant shall pay to Landlord upon demand
that part of such taxes for which Tenant is liable hereunder.


Landlord__________Tenant__________
 
 
20

--------------------------------------------------------------------------------

 
 
29.
Peaceful Enjoyment. Tenant shall, and may peacefully have, hold, and enjoy the
Premises against all persons claiming by, through or under Landlord, subject to
the other terms hereof provided that Tenant pays the rent and other sums herein
recited to be paid by Tenant and performs all of Tenant’s covenants and
agreements herein contained. This covenant and any and all other covenants of
Landlord shall be binding upon Landlord and its successors only with respect to
breaches occurring during its or their respective periods of ownership of the
Landlord’s interest hereunder.
   
30.
Relocation. In the event that Tenant’s Net Rentable Area shall at any time be
less than 2,000 square feet, then Landlord shall be entitled to cause Tenant to
relocate from the Premises to a comparable space (a “Relocation Space”) within
the Building at any time after reasonable written notice of Landlord’s election
(not in excess of ninety (90) days) is given to Tenant. Any such relocation
shall be entirely at the expense of Landlord. Such relocation shall not
terminate or otherwise affect or modify this Lease except that from and after
the date of such relocation “Premises” shall refer to the Relocation Space into
which Tenant has been moved rather than the original Premises as herein defined.
   
31.
Holding Over. In the event of holding over by Tenant without Landlord’s written
consent or after expiration or other termination of this Lease or in the event
Tenant continues to occupy the Premises after the termination of Tenant’s right
of possession pursuant to Paragraph 27(b) hereof, Tenant covenants and agrees
throughout the entire holdover periods to pay rent equal to two times the Base
Rental, as the same is adjusted pursuant to the terms hereof and any additional
rent which would have been applicable had the term of this Lease continued
through the period of such holding over by Tenant. No possession by Tenant after
the expiration of the term of this Lease shall be construed to extend the term
of this Lease unless Landlord has consented to such possession in writing and
throughout such holdover period Tenant shall be deemed a tenant-at-sufferance.
   
32.
Subordination to Mortgage. This Lease is and shall be subject and subordinate to
any mortgage, deed of trust or other lien created by Landlord, whether presently
existing or hereafter arising upon the Premises, or upon the Building and to any
renewals, refinancing and extensions thereof, but Tenant agrees that any such
mortgagee shall have the right at any time to subordinate such mortgage, deed of
trust or other lien to this Lease on such terms and subject to such conditions
as such mortgagee may deem appropriate in its discretion. Landlord is hereby
irrevocably vested with full power and authority to subordinate this Lease to
any mortgage, deed of trust or other lien now existing or hereafter placed upon
the Premises, or the Building as a whole, and Tenant agrees upon demand to
execute such further instruments subordinating this Lease or attorning to the
holder of any such liens as Landlord may requests The terms of this Lease are
subject to approval by the Landlord’s permanent lender(s), and such approval is
a condition precedent to Landlord’s obligations hereunder. In addition all
leases of portions of the Building will be subordinate to such permanent
lender(s) mortgage. In the event that Tenant should fail to execute any
subordination or other agreement required by this Paragraph promptly as
requested, Tenant hereby irrevocably constitutes Landlord as its
attorney-in-fact to execute such instrument in Tenant’s name, place and stead,
it being agreed that such power is one coupled with an interest. Tenant agrees
that it will from time to time upon request by Landlord execute and deliver to
such persons as Landlord shall request a statement in recordable form certifying
that this Lease is unmodified and in full force and effect (or if there have
been modifications that the same is in full force and effect as so modified)
stating the dates to which rent and other charges payable under this Lease have
been paid, stating that Landlord is not in default hereunder (or if Tenant
alleges a default stating the nature of such alleged default), and further
stating such other matters as Landlord or its mortgagee(s) shall reasonably
require. In the event of the sale or assignment of Landlord’s interest in the
Building, or in the event of any proceedings brought for the foreclosure of any
mortgage made by Landlord encumbering the Building or in the event of a deed in
lieu of such foreclosure, Tenant shall attorn to the purchaser, foreclosing
mortgagee and/or grantee, as the case may be, their successors and assigns, and
recognize them as landlord under this Lease. In no event will any successor
landlord be liable to Tenant for any security deposit or for rents paid more
than one month in advance except to the extent that such security deposit or
rents have been actually received by the successor landlord, nor shall a
successor landlord be liable to Tenant for any breach of obligations committed
by a predecessor landlord under this Lease.



Landlord__________Tenant__________


 
21

--------------------------------------------------------------------------------

 
 
33.
Landlord’s Lien. Tenant hereby grants to Landlord a lien and security interest
on all property of Tenant now or hereafter placed in or upon the Premises, and
such property shall be and remain subject to such lien and security interest of
Landlord for payment of all rent and other sums agreed to be paid by Tenant
herein. The provisions of this Paragraph relating to such lien and security
interest shall constitute a security agreement under and subject to the Uniform
Commercial Code of the State of Florida so that Landlord shall have and may
enforce a security interest on all property of Tenant now or hereafter placed in
or on the Premises in addition to and cumulative of the Landlord’s liens and
rights provided by law or by the other terms and provisions of this Lease.
Tenant agrees to execute as debtor such financing statement or statements and
such other documents as Landlord may now or hereafter request in order to
perfect or further protect Landlord’s security interest. Notwithstanding the
above Landlord shall neither make any claim upon nor withhold from Tenant,
Tenant’s business records.
   
34.
Attorney’s Fees. Tenant agrees that the prevailing party will pay, in addition
to the rents and other sums agreed to be paid hereunder, all collection and
court costs incurred by Landlord and Landlord’s reasonable attorneys’ fees
incurred for the collection of unpaid rentals or the enforcement, defense or
interpretation of Landlord’s rights under this Lease, whether such fees and
costs be incurred out of court, at trial, on appeal, or in bankruptcy
proceedings.
   
35.
No Implied Waiver. The failure of Landlord to insist at any time upon the strict
performance of any covenant or agreement or to exercise any option, right, power
or remedy contained in this Lease shall not be construed as a waiver or a
relinquishment thereof for the future. No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly installment of rent due under this
Lease shall be deemed to be other than on account of the earliest rent due
hereunder nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as rent be deemed an accord and satisfaction
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such rent or pursue any other remedy provided in
this Lease.



Landlord__________Tenant__________


 
22

--------------------------------------------------------------------------------

 
 
36.
Limitation of Liability. The liability of Landlord to Tenant for any default by
Landlord under the terms of this Lease interest of Landlord in the Building, and
shall be limited to the Property, and Tenant, agrees to look solely to
Landlord’s interest in the Building and the Property for the recovery of any
judgment from the Landlord it being intended that Landlord shall not be
personally liable for any judgment or deficiency.
   
37.
Security Deposit. The Security Deposit shall be paid by Tenant to Landlord upon
execution of this Lease and shall be held by Landlord without liability for
interest and as security for the performance by Tenant of Tenant’s covenants and
obligations under this Lease, it being expressly understood that the Security
Deposit shall not be considered an advance payment of rental or a measure of
Tenant’s damages in case of default by Tenant. Landlord may commingle the
Security Deposit with Landlord’s other funds and may hold same in an interest
bearing account with such interest to accrue to Landlord’s benefit. Landlord
may, from time to time, without prejudice to any other remedy, use the Security
Deposit to the extent necessary to make good any arrearages of rent or to
satisfy any other covenant or obligation of Tenant hereunder. Following any such
application of the Security Deposit, Tenant shall pay to Landlord on demand the
amount so applied in order to restore the Security Deposit to its original
amount. If Tenant is not in default at the termination of this Lease, the
balance of the Security Deposit remaining after any such application shall be
returned by Landlord to Tenant. Landlord may assign the Security Deposit to the
transferee and thereafter Landlord shall have not further liability for the
return of such Security Deposit.
   
38.
Deleted (Rooftop Antennas)
   
39.
Notices. Any notice, demand or request to be given pursuant to this Lease must,
unless expressly provided herein, be in writing, and may, unless otherwise in
this Lease expressly provided be given or be served by depositing the same in
the United States mail, postpaid and certified and addressed to the party to be
notified, with return receipt requested, or by delivering the same in person to
an officer of such party, or by prepaid telegram, when appropriate, addressed to
the party to be notified at the address stated in this Lease or such other
address notice of which has been given to the other party. Notice deposited in
the mail in the manner hereinabove described shall be effective from and after
the expiration of three (3) days after it is so deposited. Notwithstanding any
provision of this Lease to the contrary however Landlord may always give Tenant
notice by addressing or delivering same to the Premises. Until further notices
the addresses for the parties shall be as follows:



Landlord__________Tenant__________
 
 
23

--------------------------------------------------------------------------------

 



 
As to Landlord:
 
ATC Realty One, LLC c/o Wells Fargo Bank, N.A.
 
Attn: Pat Greathouse, Vice President
 
333 Market Street, 17th Floor
 
San Francisco, CA 94015-2102
 
(415) 371-3318
     
With a copy to:
 
Wells Fargo Bank, N.A.
 
Attn: Jill C. Bonitz
 
Commercial ORE, Wells Fargo Bank
 
123 N. Wacker Drive, 11th Floor - Suite 1150,
 
Chicago, IL 60606
 
Phone: 312.368.6461
     
And a copy to:
 
ATC Realty One, LLC
 
c/o COMMERCIAL PROPERTY REALTY GROUP
 
2937 W. Cypress Creek Rd., Suite 102
 
Ft. Lauderdale, Florida 33309
     
As to Tenant:
 
SIMPLEPONS, INC.
 
Suite 304
 
220 Congress Park Drive
 
Delray Beach, Florida 33445



40.
Severability. If any term or provision of this Lease or the application thereof
to any person or circumstances shall, to any extent, be invalid or unenforceable
the remainder of this Lease or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and enforced to the fullest extent permitted by law.
   
41.
Recordation. Tenant agrees not to record this Lease or any memorandum hereof,
but Landlord may record this Lease or a memorandum thereof at its sole election,
and Tenant agrees to execute each memorandum upon request by Landlord.
   
42.
Governing Law. This Lease and the rights and obligations of the parties hereto
shall be interpreted construed and enforced in accordance with the laws of the
State of Florida.
   
43.
Time of Performance. Except as expressly otherwise herein provided, with respect
to all required acts of Tenant, time is of the essence of this Lease.
   
44.
Force Majeure. Whenever a period of time is herein prescribed for the taking of
any action Landlord shall not be liable or responsible for and there shall be
excluded from the computation of such period of time, any delays due to strikes,
riots, acts of God, shortages of labor or materials, war, acts of terrorism,
governmental laws, regulations or restrictions, financing, or any other cause
whatsoever beyond the control of Landlord.



Landlord__________Tenant__________
 
 
24

--------------------------------------------------------------------------------

 
 
45.
Transfers by Landlord. Landlord shall have the right to transfer and assign, in
whole or in part, its rights and obligations hereunder and in the Building and
the Premises referred to herein, and in such event and upon such transfer
Landlord shall be released from any further obligations hereunder, and tenant
agrees to look solely to such successor in interest of Landlord for the
performance of such obligations.
   
46.
Brokers. Landlord and Tenant each represent and warrant one to the other that
except as noted on the Lease Information Page, neither of them has employed any
broker in connection with the negotiations of the terms of this Lease or the
execution thereof. Landlord and Tenant hereby agree to indemnify and to hold
each other harmless against any loss, expense or liability with respect to any
claims for commissions or brokerage fees arising from or out of any breach of
the foregoing representation and warranty. Except as otherwise provided in
writing, Landlord recognizes COMMERCIAL PROPERTY REALTY GROUP as the sole Broker
of this transaction.
   
47.
Effect of Delivery of this Lease. Landlord has delivered a copy of this Lease to
Tenant for Tenant’s review only and the delivery hereof does not constitute an
offer to Tenant or an option to lease. This Lease shall not be effective until a
copy executed by both Landlord and Tenant is delivered to and accepted by
Landlord.
   
48.
Captions. The Paragraph captions used herein are for convenience and reference
only.
   
49.
Relationship of Parties. Nothing contained herein shall be deemed or construed
by the parties hereto, nor by any third party, as creating the relationship of
principal and agent or of partnership or of joint venture between the parties
hereto, it being understood and agreed that neither the method of computation of
rent, nor any other provision contained herein, nor any acts of the parties
herein, shall be deemed to create any relationship between the parties hereto
other than the relationship of Landlord and Tenant.
   
50.
Exhibits. In addition to Exhibits “A”, “B”, “C”, “D” and “E” the following
exhibits are attached hereto and incorporated herein and made a part this Lease
for all purposes.
   
51.
Prior Agreements and Amendments. All prior agreements, understandings
representations and/or promises made or entered into by the parties hereto are
superseded by and replaced with this Lease, so that this Lease is the sole
agreement between the parties. The provisions of this Lease may not be modified
or amended, except by an instrument in writing and signed by both parties
hereto.
   
52.
Binding Effect. This Lease shall be binding upon and inure to the benefit of
Landlord, its successors and assigns, and Tenant, its successors and, to the
extent assignment is permitted under the provisions hereof, Tenant’s assigns.
   
53.
Americans with Disabilities Act of 1990 (ADA). Subject to the provisions of the
Lease, Landlord agrees and acknowledges that Landlord shall be responsible for
compliance with the Title III of the ADA in the common areas of the Building, as
defined elsewhere in the Lease. Landlord represents that it has made good faith
efforts to bring the common areas into compliance with the requirements of Title
III of the ADA. Tenant represents and covenants that Tenant shall be fully
responsible for compliance with the ADA of any and all improvements located
within the Leased Premises, regardless of who pays for or performs such
improvements. Tenant covenants and agrees that any and all future alterations or
improvements made by Tenant to the Leased Premises shall comply with ADA. Upon
the request of Landlord, Tenant shall provide Landlord with evidence reasonably
satisfactory that such work was performed in compliance with the ADA. Tenant
represents and covenants that Tenant shall conduct its occupancy and use of the
Leased Premises in accordance with the ADA (including but not limited to,
modifying its policies, practices and procedures, and providing auxiliary aids
and services to persons with disabilities). Landlord and Tenant agree to
indemnify the other for any costs, claims, damages, losses or expenses
(including the costs of consulting and legal fees) arising out of the other’s
breaching its respective responsibilities for compliance with the ADA as
required in this Lease. This Indemnity shall survive the termination of this
Lease.



Landlord__________Tenant__________
 
 
25

--------------------------------------------------------------------------------

 
 
54.
Radon Gas. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.
   
55.
Compliance with Environmental Laws. To the extent that Tenant is responsible,
Tenant represents and warrants to Landlord that Tenant shall not use the Demised
Premises in any manner which would violate any applicable environmental
protection statutes, laws, rules or regulations. Without limiting the foregoing,
Tenant represents and warrants to Landlord that no hazard substance, hazard
waste, pollutant, contaminant, nuclear or byproduct material, or toxic waste
material of any kind whatsoever will be released or disposed of on the Demised
Premises or anywhere in the Building in violation of applicable environmental
protection statutes, laws, rules or regulations. Tenant agrees to and shall
indemnify, defend (by counsel reasonable acceptable to Landlord) and hold the
Landlord harmless of, from and against (i) any and all liability, claims,
obligations, losses, damages, awards, judgments, or amounts paid in settlement
or comprised thereon, and costs associated therewith, including reasonable
attorneys’ fees, incurred by Landlord or assessed against the Building by virtue
of any investigation, inquiry, litigation, suit, action, or claim of or by any
governmental or quasi-governmental unit, body or agency, or any third party for
clean-up costs, damages, or any other costs, and (ii) any and all fines,
penalties, assessments, forfeitures, payments, impositions or amounts paid in
settlement or comprised thereon, together with costs associated therewith
including reasonable attorneys’ fees, imposed or obtained by or awarded to the
Environmental Protection Agency, or any other governmental or quasi-governmental
unit, body or agency for violation of, or noncompliance with, any environmental
protection law, rule, regulation or order, and (iii) any and all costs required
to take necessary precaution to protect against the release of, or to clean up
any hazardous substance, hazardous waste, pollutant, contaminant, or toxic waste
materials in, on, under or affecting the Demised Premises or the Building that
was caused by the Tenant. A violation of this Paragraph by Tenant shall be
deemed to be a material noncurable default by Tenant under this Lease.



[SIGNATURES ON FOLLOWING PAGE]


Landlord__________Tenant__________


 
26

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the day and year first above written.


Witnesses:
 
Landlord:
     
By: _________________________________
 
ATC REALTY ONE, LLC
     
Print Name: __________________________
 
By: _________________________________
         
Print Name: __________________________
By: _________________________________
 
Title: _______________________________
   
Date: _______________________________
Print Name: __________________________
             
By: _________________________________
         
Print Name: __________________________
   
Title: _______________________________
   
Date: _______________________________
         
Tenant:
     
Witnesses:
 
SIMPLEPONS, INC.
     
By: _________________________________
 
By: _________________________________
     
Print Name: __________________________
 
Print Name: __________________________
     
By: _________________________________
 
Title: _______________________________
     
Print Name: __________________________
 
Date: _______________________________



Landlord__________Tenant__________
 
 
27

--------------------------------------------------------------------------------

 


EXHIBIT “A”
LEGAL DESCRIPTION
 
Tracts E and E1, Congress Park Replat, according to the map or plat thereof as
recorded in Plat Book 86, Page9s) 29, Public Records of Palm Beach County,
Florida.


Parcel Identification Number 12-43-46-18-55-005-0000


Landlord__________Tenant__________


 
28

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
FLOOR PLAN OF SUITE 304


[img001.jpg]


Landlord__________Tenant__________
 
 
29

--------------------------------------------------------------------------------

 


EXHIBIT “C”
WORK LETTER


THIS WORK AGREEMENT is attached to and made part of the certain Office Lease
Agreement (the “Lease”) dated on the _______day of November, 2011 by and between
ATC RREALTY ONE, LLC (“Landlord”) and SIMPLEPONS, INC. (Tenant). The terms,
definitions and other provisions of the Lease are hereby incorporated into this
Work Agreement by reference.


IN CONSIDERATION OF the execution of the Lease and the mutual covenants and
conditions hereinafter set forth, Landlord and Tenant agree as follows:


Tenant agrees to accept possession of the Premises in “As Is” condition, except
for Landlord work, performed at Landlord’s expense, as follows:


1.
Landlord to paint Premises per Tenant color selection.
2.
Landlord to replace all carpeting with Building Standard Carpeting per Tenant
selection.



Ratification. Except as expressly modified by the provisions hereof, the Lease
is in full force and effect.


EXECUTED by the parties hereto as of the date first above written.
 


Witnesses:
 
Landlord:
     
By: _________________________________
 
ATC REALTY ONE, LLC
     
Print Name: __________________________
 
By: _________________________________
         
Print Name: __________________________
By: _________________________________
 
Title: _______________________________
   
Date: _______________________________
Print Name: __________________________
             
By: _________________________________
         
Print Name: __________________________
   
Title: _______________________________
   
Date: _______________________________
         
Tenant:
     
Witnesses:
 
SIMPLEPONS, INC.
     
By: _________________________________
 
By: _________________________________
     
Print Name: __________________________
 
Print Name: __________________________
     
By: _________________________________
 
Title: _______________________________
     
Print Name: __________________________
 
Date: _______________________________

 
Landlord__________Tenant__________


 
30

--------------------------------------------------------------------------------

 
 
EXHIBIT “D”
RULES AND REGULATIONS


The following Rules and Regulations have been formulated for the safety and
well-being of all the tenants of the Building and Strict adherence to these
Rules become effective upon occupancy. Strict adherence to these Rules and
Regulations is necessary to guarantee that each and every Tenant will enjoy a
safe and undisturbed occupancy in the Building. Any repeated or continuing
violation of these Rules and Regulations by Tenant after notice and time to cure
from Landlord shall be sufficient cause for termination of this Lease at the
option of Landlord.


Landlord may upon request by any tenant, waive the compliance by such tenant of
any of the foregoing Rules and Regulations provided that (i) no waiver shall be
effective unless signed by Landlord’s authorized agent (ii) any such waiver
shall not relieve such tenant from the obligation of complying with the
foregoing Rules and Regulations unless such other tenant has received a similar
waiver in writing from Landlord.


Landlord agrees not to unreasonably discriminate against Tenant in the
enforcement of the Rules and Regulations in effect with regard to the Building.


1.           The sidewalks, entrances, passages, courts, elevators, vestibules,
stairways, corridors or halls or other parts of the Building not part of the
Premises of Tenant shall not be obstructed or encumbered by any tenant or used
for any purpose other than ingress and egress, and in the case of the freight
elevator, for the moving of freight to and from the Premises, and if the
Premises are situated on the ground floor of the Building the Tenant thereof
shall at said Tenant’s own expense keep the sidewalks and curb directly in front
of said Premises clean and free from debris. Subject to the other provisions of
this Lease, Landlord shall have the right to control and operate the public
portions of the Building, and the facilities furnished for the common use of the
Building, in such manner as Landlord deems best for the benefit of the tenants
generally. No tenant shall permit the visit to the Premises of persons in such
numbers or under such conditions as to interfere with the use and enjoyment by
other tenants of the entrances, corridors, elevators and other public portions
or facilities of the Building.


2.           No awnings other projections shall be attached to the outside walls
of the Building without the prior written consent of Landlord. No drapes,
blinds, shades or screens shall be attached to or hung in or used in connection
with, any window or door of the Premises without the prior consent of Landlord.
Such awnings, projections, curtains, blinds, screens or other fixtures must be
of a quality type, design and color and attached in the manner approved by
Landlord. Notwithstanding the foregoing, and notwithstanding any provision of
this Lease to the contrary, Tenant, from time to time, will be permitted to
install floor to ceiling drapes on the exterior windows of the Premises; said
drapes shall be submitted to Landlord for Landlord’s approval.


Landlord__________Tenant__________
 
 
31

--------------------------------------------------------------------------------

 
 
3.           Except as otherwise provided for in this Lease, no sign, picture,
advertisement notice or other lettering shall be exhibited, inscribed, printed
or affixed by any Tenant on any part of the outside or inside of Building
without the prior written consent of Landlord. In the event of the violation of
the foregoing by any Tenant, Landlord may remove same without any notice or
liability and may charge the expense incurred by such removal to the Tenant or
tenants violating this rule. Interior signs on doors and directory tablet shall
be inscribed, printed or affixed for each tenant by Landlord and shall be of a
size, color and style acceptable to Landlord.


4.           No show cases or other articles shall be put in front of or affixed
to any part of the exterior of the Building, nor placed in the halls, corridors
or vestibules without the prior written consent of Landlord.


5.           The water and wash closets and other plumbing fixtures shall not be
used for any purpose other than those for which they were constructed, and no
sweepings, rubbish, rags or other substances shall be thrown therein. All
damages resulting from any misuse of the fixtures shall be borne by the tenant
who or whose servants, employees agents, visitors, or licensees, shall have
caused the same.


6.           All contractors and/or technicians performing work for Tenant
within the Premises, Building or parking facilities shall be referred to
Landlord for written approval before performing such work. This shall apply to
all work including but not limited to, installation of telephones, telegraph
equipment, electrical devices and attachments, and all installations affecting
floors, walls, windows, doors, ceilings, equipment or any other physical feature
of the Building, the Premises or parking facilities. None of this work shall be
done by Tenant without Landlord’s prior written approval in which such approval
won’t unreasonably withheld. In the event such approval of these specific items
(installation of telephones and electronic equipment/devices) take longer than 5
business days, Tenant can move forward with the work, however, anything else
that modifies the physical features needs to be approved by Landlord, with no
conditions attached to approval. Notwithstanding the foregoing, if Tenant has
not received written approval within five (5) days of Tenant’s written request
to install (i) telephone lines and/or (ii) electronic equipment at the Premises,
such request shall be deemed approved by Landlord.


7.           No tenant shall construct, maintain, use or operate within the
Premises or elsewhere within or on the outside of the Building any electrical
device, wiring or apparatus in connection with a loud-speaker system other than
an office loudspeaker system with speakers solely within the Premises and the
sound from which does not disturb other tenants.


8.           No bicycles, vehicles, or animals, birds or pets of any kind shall
be brought into or be kept in or about the Premises and no cooking shall be done
or be permitted by any tenant on said Premises, except for a tenant’s clients
and/or employee’s own use and with the prior written approval of Landlord. No
tenant shall make or permit to be made, any unseemly or disturbing noises which
disturb or interfere with occupants of this or neighboring buildings or premises
or those having business with them whether by the use of any musical instrument,
radio, phonograph, unmusical noise, whistling, singing or in any other way. No
tenant shall throw anything out of doors or windows or down corridors or stairs
of the Building.


Landlord__________Tenant__________


 
32

--------------------------------------------------------------------------------

 
 
9.           No inflammable combustible or explosive fluid, chemical or
substances shall be brought or kept upon Premises. Landlord acknowledges however
that Tenant shall be entitled to keep those items necessary to run its
photocopying equipment.


10.           No additional locks or bolts of any kind shall- be placed upon any
of the doors or windows by any tenant nor shall any changes be made in existing
locks or the mechanism thereof without Landlord’s consent. Except on
single-tenant floors, the doors leading to the corridors or main halls (if any
such doors exist) shall be kept closed during Normal Business Hours except as
they may be used for ingress or egress. Each tenant shall, upon the termination
of his tenancy, restore to Landlord all keys of stores, offices storage and
toilet rooms either furnished to or otherwise procured by such tenant, and in
the event of the loss of any keys so furnished, such tenant shall -pay to
Landlord the cost to re-key the locks operated by those keys.


11.           Except as otherwise provided for in this Lease, all removals, or
the carrying in or out of any sales, freight, furniture, or bulky matter of any
description must take place during the hours which Landlord or its agent may
determine from time to time and according to a method and routing of such
movement as is determined by Landlord upon request from Tenant. Tenant shall
assume all liability and risk to property Premises and Building in such
movement. Tenant shall not move furniture, machines, equipment, merchandise or
materials within, into or out of the Building, the Premises or parking
facilities without having first obtained a written permit from Landlord
twenty-four (24) hours in advance. Safes, large files, electronic data
processing equipment and other heavy equipment or machines shall be moved into
the Premises, Building or parking facilities only with Landlord’s written
consent and placed where directed by Landlord.


12.           Any person employed by any tenant to do janitorial work within the
Premises must obtain Landlord’s consent, and such person shall, while in the
Building and outside of said Premises comply with all reasonable instructions
issued by the manager of the Building.


13.           No tenant shall purchase spring water, ice, coffee, soft drinks,
towels or the like service, from any company or persons whose repeated
violations of Building regulations have caused, in Landlord’s opinion, a hazard
or nuisance to the Building and/or its occupants.


14.           Landlord shall have the right to prohibit any advertising by any
tenant which, in Landlord’s opinion, tends to impair the reputation of the
building or its desirability as a building for offices, and upon written notice
from Landlord, such tenant shall refrain from or discontinue such advertising.


15.           Landlord reserves the right to exclude from the Building at all
times any person who does not properly identify himself to the Building
management or watchman, if so posted, on duty. Landlord may at its option
require all persons admitted to or leaving the building between the hours of 6
p.m. and 8 a.m., Monday through Friday, and at all times on Saturday and Sunday
and legal holidays, to register. Each tenant shall be responsible for all
persons for whom he authorizes entry into or exit out of the Building and shall
be liable to the Landlord for all acts of such persons, except to the extent
covered or required to be covered by insurance carried, or required to be
carried, by Landlord.


16.           The Premises shall not be used for lodging or sleeping or for any
immoral or illegal purpose.


Landlord__________Tenant__________
 
 
33

--------------------------------------------------------------------------------

 
 
17.           The requirements of the Tenant will be attended to only upon
application at the office of the Building. Building employees shall not perform
any work or do anything outside of their regular duties, unless under special
instruction from the management of the Building.


18.           Canvassing, soliciting and peddling in the Building is prohibited
and each tenant shall cooperate to prevent the same.


19.           There shall not be used in any space, or in the public halls of
the Building, either by tenant or by jobbers or others, in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards.


20.           In the event Tenant must dispose of crates, boxes, etc. Which will
not fit into office wastepaper baskets, it will be the responsibility of the
Tenant to dispose of same. In no event shall Tenant set such items in the public
hallways or other areas of the Building or parking facilities, excepting
Tenant’s own premises for disposal.


21.           Tenant shall not install any antenna or aerial wires, or radio or
television equipment, or any other type of equipment, inside or outside the
Building, without Landlord’s prior approval in writing and upon such terms and
conditions as may be specified by Landlord in each and every instance.


22.           In the event the Fire Alarm System is set off as a result of
actions by the TENANT, their employees or invitees, any and all costs assessed
will be paid by the Tenant.


23.           TENANT shall not allow any employee to smoke in the demised
premises, common areas, rest rooms or stairwells. In the event the tenant, their
employees or invitees, sets off the Fire Alarm System as a result of actions;
the Tenant will pay any and all costs assessed. This BUILDING, in accordance and
to comply with applicable “Indoor Clean Air Act(s)” of the Local, County, State
and/or Federal governments, is “Smoke Free” (the smoking of any tobacco products
including but not limited to cigarettes, cigars, pipes, etc.) within TENANTS’
DEMISED PREMISES and all COMMON AREAS including, but not limited to Corridors,
Bathrooms, Elevators, Emergency Exits and Stairways, is Prohibited.


TENANT hereby acknowledges receiving a copy of the foregoing Rules and
Regulations.


SIMPLEPONS, INC.


By: _____________________________
 
Print Name: ______________________
 
Title: ___________________________
 
Date: ___________________________
 



Landlord__________Tenant__________
 
 
34

--------------------------------------------------------------------------------

 